OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The jury was charged, without exception, that defendant’s statements were qualifiedly privileged. It was therefore incumbent upon plaintiff to prove that the statements were false and that the defendants were actuated by express malice or actual ill will (see, e.g., Ashcroft v Hammond, 197 NY 488, 495). Since plaintiff failed to do so, the complaint was properly dismissed.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.